        Case 2:14-cv-02083-GEKP Document 84 Filed 04/04/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                 :
CHRISTOPHER RONEY,                               :
                                                 :        CIVIL ACTION
                           Petitioner,           :        No. 2:14-cv-02083
                                                 :
                      v.                         :        THIS IS A CAPITAL CASE
                                                 :
JOHN E. WETZEL, Secretary, Pennsylvania          :        HON. GENE E.K. PRATTER
Department of Corrections; ROBERT                :
GILMORE, Superintendent of the State             :
Correctional Institution at Greene; STEVEN       :
GLUNT, Superintendent of the State               :
Correctional Institution at Rockview,            :
                                                 :
                           Respondents.          :
                                                 :

                                   JOINT STATUS REPORT

       The parties, through counsel and in accordance with the Court’s order of April 9, 2018,

hereby submit this report on the status of discovery and related issues:

   1. On June 18, 2018, Petitioner filed a successive PCRA petition alleging a violation of

Batson v. Kentucky, based on review of the jury selection notes. Based on additional information

made available to Petitioner by Respondents, on November 26, 2018 Petitioner filed an

amendment supplementing the successive PCRA petition. The Commonwealth’s Motion to

Dismiss was filed on February 19, 2019.

   2. A status conference was held before Judge Gary Glazer on February 14, 2019. Following

the status conference, the Court of Common Pleas stayed the matter for a period of 180 days

pending ongoing discovery in this Court. The parties are to inform the Court of Common Pleas

of the status of federal discovery on or before August 15, 2019.
        Case 2:14-cv-02083-GEKP Document 84 Filed 04/04/19 Page 2 of 3




   3. The parties are submitting this date a Joint Request for Discovery Schedule.




Respectfully submitted,


/s/ Helen A. Marino                                /s/ Max Kaufman
HELEN A. MARINO                                    MAX KAUFMAN
MATTHEW LAWRY                                      Supervisor, Federal Litigation Unit
Federal Community Defender Office for the          Philadelphia District Attorney’s Office
Eastern District of Pennsylvania                   Three South Penn Square
Capital Habeas Unit                                Philadelphia PA 19107
The Curtis Center, Suite 545-W
Independence Square West
Philadelphia, PA 19106
215-928-0520

Counsel for Petitioner Christopher Roney           Counsel for Respondents


Dated: April 4, 2019




                                               2
        Case 2:14-cv-02083-GEKP Document 84 Filed 04/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Helen A. Marino, hereby certify that on this 4th day of April 2019, I served a copy of

the foregoing upon the following individual(s) via the Court’s ECF system:

                                     Max Kaufman
                                     Acting Chief, Federal Litigation Unit
                                     Philadelphia District Attorney’s Office
                                     Three South Penn Square
                                     Philadelphia PA 19107



                                                    /s/ Helen A. Marino
                                                    Helen A. Marino

Dated: April 4, 2019
